Collier, J.
The plaintiff here, (who was plain-' tiff below,) brought, his action of trover, in the Circuit Court of Shelby; against the defendants, to recover damages, for the conversion, by them', of a female slave, named Eliza. On the trial, he proposed to read to the jury, for the purpose of shewing his right to recover, a record of the proceedings in an action of detinue, prosecuted by Thomas H. Brasher, against the plaintiff, (theretofore determined, in the same Court,) for the recovery of a female slave, named- Eliza, about the same age- of the'one which the defendants are charged with having con verted.— In the action of delimie, Brasher was unsuccessful,(a verdict and judgment being rendered against him.) The Court, on objection, by the defendants, rejected the record, as evidence. • -
The question now tó be determined is,- whether the Court erred in its decision?
This judgment is’attempted to'be maintained, on-the grounds — 1. That the slave Thomas H. Brasher sought to recover, wis not shewn to be the same, the’ conversion of whicji is charged upon the defendants.
It was udt necessary for the plaintiff to have produced proof, tending to shew the identity of the subject- of the two suits, before he laid a foundation for the introduction of such evidence: and that foundation should have been the production of the record, shewing the pendency and determination of the first suit. Having read this to the july, it would theri *377have been proper to prove the identity of the slave. Had the Court been advised by the plaintiff, that he had no proof of identity 1o offer, other than that infera-ble from the record, perhaps it would not have been improper to have excluded it; but, in the absence of any such disclosure, wo are constrained to believe the evidence admissible.
2. In regard to the second objection to the admission of the record, viz: the want of the sameness of parties, in the two cases, we do not consider that this affords a warrant for the rejection of the evidence. The judgment in detinue was certainly evidence ar gainst. Thomas H. Brasher; and we will not say, that the fact of Samuel Brasher being the security for his coniefendant, for the successful prosecution of his suit, does not bring him so much in privity to make it evidence against him. Be this as it may, it was surely competent for the plaintiff to shew', that Samuel Brasher had seised the slave, or retained the possession, under ibe authority or supposed title of his eo-defeudunt, which was concluded by the judgment against him, in the action of detinue.. This being proved, the judgment would be evidence against both the defendants. The influence of the judgment might, it is Irue, be met and destroyed, if the' defendants were to prove a valid title, acquired since its rendition.
In any view, in wdiich this case has been presented,we are of opinion-that the Circuit. Court, erred: its judgment is, therefore reversed, and the cause re^ manded. »